DETAILED ACTION
This action is in response to the claims filed 21 August, 2018 for application 16/107,766 filed 21 August, 2018. Currently claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of classifying objects without significantly more. 
Claims 1, 9 and 17 recite receiving one or more features extracted from input data; and assigning one or more classification labels to the one or more features by mapping the one or more features to one or more neurosynaptic core circuits configured to classify one or more objects of interest in the input data. The limitations of receiving and assigning, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “neurosynaptic core circuits”, “processor”, “non-transitory processor-readable memory device” and “non-transitory computer-readable storage medium” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the computer 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “neurosynaptic core circuits”, “processor”, “non-transitory processor-readable memory device” and “non-transitory computer-readable storage medium” in the claims are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claim is directed to an abstract idea.	
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  “neurosynaptic core circuits”, “processor”, “non-transitory processor-readable memory device” and “non-transitory computer-readable storage medium” to perform the receiving and assigning steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception 
Claims 2-3, 7-8, and 12-3 recite additional steps including particular types of input and components of the neurosynaptic circuit. 
The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Chen et al. (A Neuromorphic Architecture for Anomaly Detection in Autonomous Large-Area Traffic Monitoring).

Regarding claims 1, 6 and 11, Chen discloses: A method comprising: 
receiving one or more features extracted from input data (“Cogent confabulation [6] is a cognitive computing model that mimics the learning, the information storage and the recall process of human brain. It uses a set of features to construct the basic dimensions that describe the world of applications, e.g. vehicle speed or coordinates…The knowledge matrix is constructed during training by observing and extracting features from the inputs.” P202 §II ¶1); and 
assigning one or more classification labels to the one or more features by mapping the one or more features to one or more neurosynaptic core circuits configured to classify one or more objects of interest in the input data (“Different observed attributes of a feature is referred as symbols. The set of symbols used to describe the same feature are candidates of this feature and they are mutually exclusive. Knowledge links (KL) are established among lexicons. They are directed edges from the source lexicons to target lexicons. Each knowledge link is associated with a matrix. The ijth entry of the matrix gives the log-conditional probability log[p(si-|tj)] between the symbol si in the source lexicon and tj in the target lexicon. The knowledge matrix is constructed during training by observing and extracting features from the inputs.” P202 §II ¶1, “The cogent confabulation model has close resemblance to the neural system. The symbols are analogous to neurons and knowledge links between symbols are analogous to synapses connecting neurons. Whenever an attribute is observed, the corresponding symbol (i.e. neuron) is activated, and an excitation is transmitted to other symbols (i.e. neurons) through knowledge links (i.e. synapses).” P202 §II ¶2, note: each neuron and associated synapses are a neurosynaptic core, a symbol (class) is mapped to a neurosynaptic core).

Regarding claims 2, 7 and 12, Chen discloses: The method of claim 1, wherein the input data comprises one of an image sequence, an audio sequence, and a video sequence (“The input to the AnRAD for both training and recall are radar data formatted as series of vehicle records ordered by time (0.8 sec per time slot). Each record consists of a timestamp, vehicle type, the location and speed of the vehicle represented in the Earth-Centered, Earth-Fixed (ECEF) format.” P203 §III ¶1, note: radar data can be interpreted as an image sequence.).

Regarding claims 3, 8 and 13, Chen discloses: The method of claim 1, wherein each neurosynaptic core circuit comprises one or more electronic neurons, one or more (“The cogent confabulation model has close resemblance to the neural system. The symbols are analogous to neurons and knowledge links between symbols are analogous to synapses connecting neurons. Whenever an attribute is observed, the corresponding symbol (i.e. neuron) is activated, and an excitation is transmitted to other symbols (i.e. neurons) through knowledge links (i.e. synapses).” P202 §II ¶2, Figure 4 shows a neurosynaptic core circuit comprising neurons, synapses, axons and an array. Axons are the row/column lines).
 
Regarding claims 4, 9 and 14, Chen discloses: The method of claim 3, further comprising: 
training a linear classifier based on a set of features extracted from the input data (“Cogent confabulation [6] is a cognitive computing model that mimics the learning, the information storage and the recall process of human brain. It uses a set of features to construct the basic dimensions that describe the world of applications, e.g. vehicle speed or coordinates…The knowledge matrix is constructed during training by observing and extracting features from the inputs.” P202 §II ¶1); 
generating a first matrix using the linear classifier, wherein the first matrix includes a first dimension and a second dimension, each dimension includes multiple elements, each element of the first dimension corresponds to a feature of the set of features, and each element of the second dimension corresponds to a classification (“Different observed attributes of a feature is referred as symbols. The set of symbols used to describe the same feature are candidates of this feature and they are mutually exclusive. Knowledge links (KL) are established among lexicons. They are directed edges from the source lexicons to target lexicons. Each knowledge link is associated with a matrix. The ijth entry of the matrix gives the log-conditional probability log[p(si-|tj)] between the symbol si in the source lexicon and tj in the target lexicon. The knowledge matrix is constructed during training by observing and extracting features from the inputs.” P202 §II ¶1, “If we define all observations made at the same time slot as a frame, the current detection algorithm involves 3 consecutive frames. Four classes of objects are defined, target, neighbor, auxiliary center, and supporter. Each vehicle appearing in the detection zones in a frame t will be considered as a target.” P203 §III.A ¶1);
arranging each element of the second dimension into a corresponding synaptic weight arrangement representing effective synaptic strengths for a classification label corresponding to the element (”The conditional probability log[p(si-|tj)] is analogous to the strength of the synapse between si and tj, which (according to the Hebbian learning rule) increases when the two neurons are activated simultaneously.” P202 §II ¶2); and 
programming the one or more neurosynaptic core circuits for classification by programming synaptic weights of a plurality of electronic synapse devices of each neurosynaptic core circuit based on each synaptic weight arrangement that each (”The conditional probability log[p(si-|tj)] is analogous to the strength of the synapse between si and tj, which (according to the Hebbian learning rule) increases when the two neurons are activated simultaneously.” P202 §II ¶2, “If we define all observations made at the same time slot as a frame, the current detection algorithm involves 3 consecutive frames. Four classes of objects are defined, target, neighbor, auxiliary center, and supporter. Each vehicle appearing in the detection zones in a frame t will be considered as a target.” P203 §III.A ¶1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Birdwell et al. (US 2015/0106316).

Regarding claims 5, 10 and 15, Chen discloses a weight matrix and synaptic strengths, however, Chen does not explicitly disclose: The method of claim 4, wherein each synaptic weight arrangement that each element of the second dimension is arranged into comprises a weight matrix including multiple integer values representing effective synaptic strengths for a classification label corresponding to the element.

Birdwell teaches: wherein each synaptic weight arrangement that each element of the second dimension is arranged into comprises a weight matrix including multiple (“The 9-bit accumulator (adder 915, comparator 917 and latch 919) will now be described.  This holds and calculates "charge" for a neuron or "weight" for a synapse.  Comparator 917 also compares "charge" to "threshold" for a neuron.  The accumulator 915 accumulates input firings from all enabled inputs to the neuron (inputs enabled selectively from 0 to 8 (FIG. 9A) or 0 to 15 (FIG. 9B).  The weight of each input firing event is stored and added to the "charge" in the order it is sampled.  Each weight is an 8-bit signed integer.  When an element is a synapse, its weight will be depressed or potentiated, by adding -1 or +1 respectively, (Inc/Dec Weight 902a) depending on the effect the synapse firing event has on its connected neuron.” [0163]).

Chen and Birdwell are both in the same field of endeavor of neurosynaptic core arrays and are analogous. Chen teaches an exemplary neurosynaptic core for classifying objects. Birdwell teaches a neurosynaptic core that has multiple integers representing effective synaptic strengths. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the synaptic strengths of Chen with the integer synaptic strengths as taught by Birdwell to yield predictable results. One would have been motivated to use integer synaptic weights as they are known to be used as strength values for synaptic weights (Birdwell [0163]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of U.S. Patent No. 10,115,054. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 6 and 11 of the instant application are fully anticipated by claim 1 of the ‘054 patent.
Claims 2, 7 and 12 of the instant application are fully anticipated by claim 8 of the ‘054 patent.
Claims 3, 8 and 13 of the instant application are fully anticipated by claim 2 of the ‘054 patent.
Claims 4, 9 and 14 of the instant application are fully anticipated by claim 1 of the ‘054 patent.
Claims 5, 10 and 15 of the instant application are fully anticipated by claim 3 of the ‘054 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC NILSSON/           Primary Examiner, Art Unit 2122